Citation Nr: 9904047	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-10 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for bursitis of 
the right shoulder, currently evaluated at 10 percent 
disabling.

2.  Entitlement to an increased evaluation for arthritis of 
the cervical spine, currently evaluated at 20 percent 
disabling.

3.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine, currently evaluated at 20 percent 
disabling.

4.  Entitlement to an increased evaluation for tinea pedis, 
currently evaluated at 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
pansinusitis.

6.  Entitlement to an increased evaluation for 
psychophysiological gastrointestinal reaction, manifested by 
indigestion, epigastrium cramping, and irritability, 
currently evaluated at 10 percent disabling.

7.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids, to include whether a Substantive Appeal was 
timely filed.  

8.  Entitlement to an increased (compensable) evaluation for 
arthritis of the metatarsophalangeal joints of both feet, to 
include whether a Substantive Appeal was timely filed.  

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities, to include whether a Substantive Appeal was 
timely filed.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel


INTRODUCTION

The veteran served on active duty service for over 21 years, 
covering a period from 1942 to 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, among other things, denied increased 
ratings for the issues on appeal.  It is noted that while the 
issue of service connection for arthritis of the hands is 
listed on the representative's written presentations in this 
case, that issue was allowed by the RO, and as such is moot.

It appears to the Board that the veteran may have attempted 
to raise the issues of increased ratings for arthritis of his 
right hand, left hand, and left shoulder, and disagree with 
the denial of service connection for a bilateral hip 
disability at a personal hearing in April 1997.  If he 
desires to pursue any or all of these issues, he and/or his 
representative should do so with specificity at the RO.  As 
there has thus far been no adjudication of these issues, the 
Board has no jurisdiction at this time.

Finally, with respect to the issues of entitlement to an 
increased (compensable) rating for hemorrhoids, an increased 
(compensable) evaluation for arthritis of the 
metatarsophalangeal joints of both feet, and a total rating 
based on individual unemployability, it appears that 
Substantive Appeals were not timely filed.  Nonetheless, as 
the issue of timeliness is itself appealable, those issues 
will be discussed only in the REMAND section of this Board 
decision.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's right shoulder bursitis is currently 
manifested by subjective complaints of being bothered by 
lifting, carrying, or overhead reaching.  

3.  Current objective findings of the veteran's right 
shoulder bursitis include flexion to 140 degrees, abduction 
to 180 degrees, internal rotation to 70 degrees, and external 
rotation to 90 degrees.  There was some pain noted on motion 
and he had tenderness to palpation over the area of the 
acromioclavicular joint.  An X-ray of the right shoulder 
showed that it was radiographically normal and no evidence of 
fractures or foci of bone destruction were apparent.  

4.  There is no objective clinical evidence of swelling or 
deformity, ankylosis of the scapulohumeral articulation, 
malunion, fibrous union, nonunion, or loss of head of the 
humerus, recurrent dislocation of the scapulohumeral joint, 
or malunion, nonunion or dislocation of the clavicle or 
scapula. 

5.  The veteran's cervical spine arthritis is currently 
manifested by subjective complaints of stiffness of pain in 
the neck and turning movements or looking up caused increased 
neck pain.  

6.  Current objective findings of the veteran's cervical 
spine arthritis include right and left lateral rotation to 40 
degrees, flexion to 40 degrees, and extension to 30 degrees.  
He had increased pain on extremes on cervical extension.  
There was no paracervical tenderness or spasm.  An X-ray 
report showed that the alignment of the cervical vertebral 
bodies was normal in two projections.  There was severe 
cervical spondylosis, particularly at C5-C6 and C6-C7 with 
severe degenerative disc disease noted to be present.  

7.  There is no objective clinical evidence of cervical 
ankylosis or severe limitation of motion.

8.  The veteran's lumbar spine arthritis is currently 
manifested by subjective complaints of low back and hip pain.  

9.  Current objective findings of the veteran's lumbar spine 
arthritis include range of motion was flexion to 80 degrees, 
and extension to 15 degrees, with pain on extension.  He 
could perform a fair heel and toe walk but would only squat 
one-half way down and arise again.  

10.  There is no objective clinical evidence of ankylosis, 
postural abnormalities, fixed deformities, or neurological 
involvement.  Neither severe lumbosacral strain, severe 
limitation of low back motion, nor severe intervertebral disc 
syndrome has been demonstrated.

11.  The veteran's tinea pedis is currently manifested by 
subjective complaints of a chronic skin problem since the 
1940s, initially appearing on his feet and now on his face.  
He also noted discoloration of his big toenail for the past 
three to four years.   He occasionally had pruritus.  

12.  Current objective findings of the veteran's tinea pedis 
include areas of dry, scaly skin in the plantar area near the 
big toe and heels about 2" X 3".  Both big toenails showed 
some discoloration probably from fungus.  There was mild to 
moderate crusting noted on the plantar area near the big toe 
and heels without any associated systemic or nervous 
manifestations.  

13.  There is no objective clinical evidence of constant 
exudation or itching, extensive lesions, marked 
disfigurement, or neurological involvement.

14.  The veteran's pansinusitis is currently manifested by 
subjective complaints of recurrent nasal congestion, 
postnasal drip, fits of sneezing, and purulent rhinorrhea.  

15.  Current objective findings of the veteran's pansinusitis 
include no deformity externally.  The right and left nasal 
cavities were aligned with normal mucosa.  The septum was 
straight, midline intact, and nonobstructive.  The nasal 
floor, inferior meatus, and inferior turbinates were normal.  
On the right, there was evidence of an ethmoidectomy with 
scarring of the middle turbinate, which is still intact and a 
deep, clean ethmoid cavity without granulations or purulent 
crust.  The middle turbinate was mildly scarred and thin, 
otherwise normal.  The left side of the nose was within 
normal limits.  The sphenoethmoidal recesses and olfactory 
areas were normal.  The paranasal sinus X-rays reportedly 
showed fibrosis of the mucosa in both maxillary sinuses and 
the sinuses were otherwise normal.  

16.  There is no objective clinical evidence of prolonged 
antibiotic treatment or three to six episodes of sinusitis 
with headaches, pain, and purulent discharge or crusting.

17.  The veteran's psychophysiological gastrointestinal 
reaction is currently manifested by subjective complaints of 
low energy, problems with comprehension and concentration, 
and poor sleep.  

18.  Current objective findings of the veteran's 
psychophysiological gastrointestinal reaction include no 
psychotic indices and no significant symptoms.  

19.  There is no objective clinical evidence of hematemesis, 
melena, anemia, malnutrition, or pain.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bursitis of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Plate I, Diagnostic Codes (DCs) 5019-5003, 5200, 5201, 
5202, 5203 (1998).

2.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 
4.71a, Plate I, DCs 5003, 5287, 5290 (1998).

3.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the lumbar spine have not been met.  
38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, DCs 5003, 5289, 5292, 5293, 5295 (1998). 

4.  The criteria for an evaluation in excess of 10 percent 
for tinea versicolor and tinea cruris have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.118, DCs 7806, 7813 
(1998).

5.  An evaluation in excess of 10 percent for sinusitis is 
not warranted on either a schedular or extraschedular basis. 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.97, DCs 6510, 6522 (1996) (1998).

6.  The criteria for an evaluation in excess of 10 percent 
for psychophysiological gastrointestinal disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.110, 4.112, 
4.114, 4.125, 4.126, 4.130, DCs 9502 (1996); 9424 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); that is, he has presented claims 
that are plausible.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The Board accordingly 
finds that the duty to assist the veteran, as mandated by § 
5107(a), has been satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1998).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (1998). 

Historically, the RO granted service connection for 
hemorrhoids by rating decision dated in June 1948.  Later, 
the RO granted service connection for right shoulder 
bursitis, arthritis of the cervical spine, 
psychophysiological gastrointestinal reaction, and tinea 
pedis by rating decision dated in October 1972.  
Subsequently, service connection was also granted for 
arthritis of the lumbar spine, pansinusitis, and, most 
recently, arthritis of the bilateral metatarsophalangeal 
joints.  The veteran contends, in essence, that his service-
connected disabilities are worse than currently evaluated and 
affect his ability to obtain employment.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not warrant an increased rating for the 
disabilities on appeal.

I.  Entitlement to an Increased Evaluation for Bursitis of 
the Right Shoulder

As noted, service connection for bursitis of the right 
shoulder was assigned by rating action of October 1972.  The 
10 percent rating was assigned at that time.  It was noted 
that there was a full range of shoulder motion, but that 
there was tenderness to pressure over the right 
acromioclavicular joint.  

The RO has rated the veteran's right shoulder bursitis under 
DC 5019.  Bursitis is rated on the basis of limitation of 
motion of the affected part as degenerative arthritis (DC 
5003).  The Board will also consider DCs 5200, 5201, 5202, 
and 5203 for ankylosis of the scapulohumeral articulation, 
limitation of motion of the arm, impairment of the humerus, 
and impairment of the clavicle or scapula.  Under DC 5019, 
bursitis is rated on limitation of motion of the affected 
parts.  It is noted that the veteran is right handed.

A 30 percent evaluation is warranted under DC 5200 for 
favorable ankylosis of the scapulohumeral articulation (major 
arm) with abduction to 60 degrees, when the veteran can reach 
his mouth and head.  Under DC 5201, a 20 percent evaluation 
(major arm) is warranted with limitation of motion of the arm 
at shoulder level, a 30 percent evaluation requires 
limitation of motion to midway between the side and shoulder 
level.  A 40 percent evaluation is in order with limitation 
of the arm to 25 degrees from the side under this code.  
Under DC 5202, a 20 percent evaluation is warranted for 
malunion of the humerus with moderate deformity or recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding of movement only at the shoulder level.  
A 30 percent evaluation may be granted under this code with 
malunion of the humerus with marked deformity or recurrent 
dislocation of the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation would be in order for fibrous union of the 
humerus.  Finally, a 20 percent evaluation is warranted under 
DC 5203 for dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula with loose movement.  A 
10 percent rating is warranted for nonunion without loose 
movement, or with malunion.

It is noted that full shoulder forward flexion and abduction 
is to 180 degrees.  Full external rotation is to 90 degrees 
up and down.  38 C.F.R. § 4.71, Plate I.

At a personal hearing in April 1997, the veteran testified 
that he did not ask for an increase in his right shoulder 
bursitis (although the Board notes that two separate notices 
of disagreement and an informal brief presentation from his 
representative had been filed).  He indicated that he did not 
have too much trouble with his right shoulder and suggested 
that he wanted to withdraw the claim for a right shoulder.  
Because no withdraw was submitted in writing and because the 
representative submitted an informal brief presentation 
subsequent to the hearing, the Board will continue to proceed 
on the merits of this issue.  

In the most recent VA spine examination report dated in 
February 1998, the veteran reported that his shoulder was not 
too bad, although he was bothered by lifting, carrying, or 
overhead reaching.  Physical examination of the right 
shoulder revealed flexion to 140 degrees, abduction to 180 
degrees, internal rotation to 70 degrees, and external 
rotation to 90 degrees.  There was some pain noted on motion 
and he had tenderness to palpation over the area of the 
acromioclavicular joint.  An X-ray of the right shoulder 
showed that it was radiographically normal and no evidence of 
fractures or foci of bone destruction were apparent.  

Applying the relevant provisions to the clinical evidence 
summarized above, the Board concludes that the criteria for a 
greater than 10 percent rating are not met.  First, the Board 
notes that the recent clinical findings do not disclose that 
he has ankylosis of the scapulohumeral articulation.  
Ankylosis is defined as stiffening or fixation of a joint.  
For example, on the recent VA examination he was able to move 
his right shoulder to 140 degrees of flexion and 180 degrees 
of abduction (with 180 degrees noted to be in a full up and 
down position).  Further, internal rotation was noted to be 
70 degrees and external rotation to 90 degrees (with 90 
degrees being anatomically full range of motion for both).  
Further, an X-ray showed no evidence of ankylosis.  
Therefore, the Board can find no basis under DC 5200 to grant 
the veteran an increased evaluation.  

Moreover, a 30 percent evaluation is warranted with 
limitation of motion of the arm to midway between the side 
and the shoulder level of the major (in this case, right) 
arm.  As noted, the most recent VA examination showed that 
the veteran had flexion to 140 degrees, abduction to 180 
degrees, internal rotation to 70 degrees, and external 
rotation to a full 90 degrees.  In addition, at an April 1997 
hearing, the veteran testified that he was not having too 
much trouble with his right shoulder.  While the evidence is 
uncontroverted that the veteran has some pain with motion, 
there is no competent evidence that his limitation warrants a 
30 percent evaluation under this code.

In addition, there is no evidence of recurrent dislocation of 
the scapulohumeral joint or malunion of the humerus such to 
warrant a higher than 10 percent evaluation under DC 5202.  
Finally, as there is no clavicle deformity, there is no basis 
for an increased rating under DC 5203.

In this case, the rating is assigned for pain, and that 
contemplates the minimal limitation of motion that is 
demonstrated.  There is not basis, even giving consideration 
to the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
the provisions of 38 C.F.R. § 4.40 et seq., to assign a 
higher rating.  The functional limitation due to pain is 
contemplated in the current compensable rating and indicia of 
a higher rating such as atrophy are not shown.

II.  Entitlement to an Increased Evaluation for Arthritis of 
the Cervical Spine

Arthritis established by x-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a DC 5003.  The RO has rated the 
veteran's cervical spine disability under DC 5290.  The Board 
will also consider DC 5287 for cervical ankylosis.   Under DC 
5287, cervical ankylosis in a favorable position warrants a 
30 percent evaluation; a 40 percent evaluation may be 
assigned for ankylosis in an unfavorable position.  
Limitation of motion under DC 5290 is assigned a 10 percent 
evaluation with slight limitation of motion; and a 20 percent 
evaluation is warranted with moderate limitation of motion.  
A 30 percent evaluation is assigned under this code when 
limitation of motion is severe.  

In an April 1997 personal hearing, the veteran testified that 
he was having trouble with cervical arthritis.  He described 
a hard muscle swelling in his neck since the cervical 
arthritis developed.

In the most recent VA spine examination report dated in 
February 1998, the veteran complained of stiffness of pain in 
the neck and that turning movements or looking up caused 
increased neck pain.  Physical examination revealed right and 
left lateral rotation to 40 degrees, flexion to 40 degrees, 
and extension to 30 degrees.  He had increased pain on 
extremes on cervical extension.  There was no paracervical 
tenderness or spasm noted.  An X-ray report showed that the 
alignment of the cervical vertebral bodies was normal in two 
projections.  There was severe cervical spondylosis, 
particularly at C5-C6 and C6-C7 with severe degenerative disc 
disease noted to be present.  The clinical impression was 
degenerative arthritis of multiple joints.

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the neck.  In the most recent VA 
examination, the veteran demonstrated rotation and flexion to 
40 degrees, and extension to 30 degrees.  Therefore, because 
the evidence does not show ankylosis of the neck, there is no 
basis under DC 5287 for a compensable rating.  

Further, there is no evidence that the veteran demonstrates 
severe limitation of motion of the neck.  As noted above, 
flexion and rotation was to 40 degrees, and extension was 
present to 30 degrees.  There is no evidence that this 
approximates more than moderate limitation of motion.  
Moreover, there is no question that the veteran has reported 
pain on motion of the cervical spine; however, the Board 
concludes that the veteran's service-connected cervical spine 
disability is appropriately compensated by the assignment of 
a 20 percent disability evaluation.  Accordingly, the Board 
finds that the schedular criteria for a rating in excess of 
the currently assigned 20 percent disability evaluation is 
not warranted.    

In entering this determination, consideration has been given 
to the holding in DeLuca, supra, and the provisions of 
38 C.F.R. § 4.40 et seq.  This rating contemplates painful 
movement, or limitation of movement secondary to pain.  There 
provisions to do not provide a basis for any increase in the 
disability rating.

III.  Entitlement to an Increased Evaluation for Arthritis of 
the Lumbar Spine

The RO has rated the veteran's lumbar spine disability under 
DC 5003-5292.  Arthritis established by x-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a DC 5003.  The 
Board will also consider DCs 5289, 5293, and 5295 for lumbar 
ankylosis, intervertebral disc syndrome, and lumbosacral 
strain.  Under DC 5289, unfavorable ankylosis of the lumbar 
spine warrants a 50 percent evaluation, and favorable 
ankylosis warrants a 40 percent evaluation.  Slight 
limitation of motion of the lumbar segment of the spine 
warrants a 10 percent evaluation under DC 5292.  A 20 percent 
evaluation requires moderate limitation of motion; while a 40 
percent evaluation, the highest given under this code, 
requires severe limitation of motion.

Under DC 5293, a noncompensable evaluation is warranted for 
postoperative, cured intervertebral disc syndrome.  A 10 
percent evaluation is warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief. 

Finally, under DC 5295, a noncompensable evaluation is 
warranted upon a showing of slight lumbosacral strain with 
subjective symptoms only, while a 10 percent evaluation may 
be assigned with characteristic pain on motion.  A 20 percent 
evaluation is warranted for lumbosacral strain where there is 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
evaluation, the highest award under this code, requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, and positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 

In the most recent VA spine examination report dated in 
February 1998, the veteran described low back and hip pain.  
He related that sneezing or coughing was bothersome and 
described morning pain and stiffness.  Activities such as 
bending or lifting caused increased pain in his feet.  
Examination of the back showed that he was able to stand 
erect and no spasm or tenderness was noted.  Range of motion 
was flexion to 80 degrees, and extension to 15 degrees, with 
pain on extension.  He had pain on motion of the left hip and 
pain on the extremes of the right hip and pain to deep 
palpation over the left buttocks region.  He could perform a 
fair heel and toe walk but would only squat one-half way down 
and arise again.  The clinical impression was degenerative 
arthritis of multiple joints.  

The current rating contemplates moderate limitation of motion 
(DC 5292), moderate intervertebral disc syndrome with 
recurring attacks (DC 5293), and a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral in standing position (DC 5295).  
Separate ratings for these pathologies are prohibited: "the 
rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
38 C.F.R. § 4.14 (1998); Estaban v. Brown, 6 Vet. App. 259 
(1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993).

Initially, the Board notes that the evidence does not support 
a finding of ankylosis of the lumbar spine.  In the most 
recent VA examination, the veteran demonstrated a certain 
level of range of motion in the lumbar spine.  Moreover, no 
postural abnormalities and no fixed deformities were noted.  
Because the evidence does not show ankylosis of the lumbar 
spine, there is no basis under DC 5289 for an increased 
rating.

In addition, the Board notes that the veteran does have some 
limitation of motion.  As noted above, forward flexion was to 
80 degrees, and extension to 15 degrees.  It is generally 
known that normal back motion, in forward flexion, where one 
does not have a back disorder is to about a right angle, or 
around 90 degrees.  Thus, the veteran's back disability 
appears to the Board to be no more than a "moderate" 
limitation of motion, and consistent with the current 20 
percent rating.  Moreover, there was no opinion or other 
evidence offered that the veteran's range of motion of his 
lumbar spine approximate severe limitation of motion.  As 
severe limitation of motion of the lumbar spine is not shown, 
there is no basis for a higher rating under DC 5292.

In addition, the most recent lumbar spine X-rays associated 
with the claims file, dated in July 1996, reveal an old, 
moderate compressed fracture in the L-2 body, appearing 
uncomplicated, and mild degenerative disease throughout the 
lumbar spine.  The pedicles appeared intact and there was no 
spondylolysis seen.  Furthermore, there was no evidence of 
muscle spasm, absent ankle jerk, or other neurologic findings 
compatible with sciatic neuropathy.  In the absence of 
findings of severe intervertebral disc syndrome, with 
recurring attacks and intermittent relief, a higher than 20 
percent evaluation under DC 5293 is not warranted. 

Finally, DC 5295 provides for a 10 percent rating for 
characteristic pain on motion, and a 20 percent evaluation 
for muscle spasms on extreme forward bending, and loss of 
lateral spine motion.  A 40 percent evaluation requires 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of the joint space, or 
abnormal mobility on forced motion.  The record clearly 
establishes that the veteran has experienced episodes of pain 
on motion which have required over-the-counter medications to 
alleviate his symptomatology.  However, the Board concludes 
that the signs and symptoms of the veteran's service-
connected lumbar spine disability are appropriately 
compensated by the assignment of a 20 percent disability 
evaluation.  There is no evidence of listing of the spine, 
marked limitation of forward motion, loss of lateral motion, 
or any of the other symptomatology required for a higher 
rating under DC 5295.  Accordingly, the Board finds that the 
schedular criteria for a rating in excess of the currently 
assigned 20 percent disability evaluation are not met.

Again, this determination is made after consideration of 
DeLuca, supra, and the applicable provisions of law.  The 
rating is assigned for functional limitation (limitation of 
motion) secondary to pain.  No basis for an increased rating 
is shown.

IV.  Entitlement to an Increased Evaluation for Tinea Pedis 

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (1998).  The RO rated the 
veteran's skin disorder under DC 7813 for dermatophytosis.  
This is rated as eczema under DC 7806.   

Under DC 7806, a noncompensable evaluation is warranted with 
slight, if any, exfoliation, exudation or itching, if on a 
nonexposed surface or small area.  A 10 percent rating 
requires exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent evaluation 
may be warranted with constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation, the highest available under this code, requires 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous or exceptionally repugnant manifestations.  

In the April 1997 personal hearing, the veteran testified 
that his feet were uncomfortable depending on how long he was 
on them.  He described scaling and a fungal infection that 
had increased over the past several years.  He believed that 
the tinea pedis caused the infection in his other toes.  
Medication included over-the-counter Clearasil or Pro-Clear.

In the most recent VA skin examination report which evaluated 
the veteran's feet dated in March 1998, he related that he 
had a chronic skin problem since the 1940s, initially 
appearing on his feet and now on his face.  He also noted 
discoloration of his big toenail for the past three to four 
years.  Medication included an over-the-counter cream called 
Cloverine salve.  He occasionally had pruritus.  Physical 
examination revealed areas of dry, scaly skin in the plantar 
area near the big toe and heels about 2" X 3".  Both big 
toenails showed some discoloration probably from fungus.  
There was mild to moderate crusting noted on the plantar area 
near the big toe and heels without any associated systemic or 
nervous manifestations.  The final diagnoses included chronic 
lesions on plantar areas of feet, probably from tinea pedis 
inflammation, and mild early onychomycosis of the big 
toenail.  

A greater than 10 percent evaluation for a skin disorder 
under DC 7806 is warranted with manifestations of constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  In this case, it appears that the veteran 
does not experience constant exudation or itching.  
Specifically, he related that he experienced occasional 
pruritus.  Further, it did not appear that the lesions 
involved an extensive area.  

Finally, the lesions did not appear to be markedly 
disfiguring.  Specifically, the lesions involved nonexposed 
surfaces and the evidence did not indicate that it resulted 
in marked disfigurement or repugnant lesions.  The  
nonexposed surfaces of the skin affected by his skin disorder 
cannot be reasonably described as markedly disfiguring or 
exceptionally repugnant, since the term "disfigurement" as 
used in the Schedule for Rating Disabilities implies the 
adverse effect that appearance of skin deformity has upon 
average impairment in earning  capacity.  See 38 C.F.R. § 4.1 
(1998).  Logically, any skin disease on nonexposed surfaces, 
such as the feet, would remain hidden under clothes, and, 
thus, would not interfere adversely with one's industrial 
capability as disfigurement, per se.  Even assuming that he 
has scarring or scaling of nonexposed surfaces, these are not 
shown to be extensive, markedly disfiguring, or productive of 
constant exudation or itching.  Accordingly, the Board finds 
that the schedular criteria for a rating in excess of the 
currently assigned 10 percent disability evaluation is not 
warranted.  It is noted that while he uses medication for 
control, that fact does not entitle him to a greater than 10 
percent rating under the schedular provisions.  

V.  Entitlement to an Increased (Compensable) Evaluation for 
Pansinusitis

The RO has rated the veteran's sinus disability under DC 
6510.  As an initial matter, the Board notes that during the 
pendency of the appeal, the regulations regarding the 
respiratory system, including those for pansinusitis were 
changed.  However, as discussed below, the Board finds that a 
noncompensable evaluation would be appropriate under either 
the new or the old regulations.  

In the regulations in effect prior to October 7, 1996, a 
noncompensable evaluation was warranted for X-ray 
manifestations only, symptoms mild or occasional.  A 10 
percent evaluation was warranted with moderate symptoms, with 
discharge or crusting or scabbing, infrequent headaches.  A 
30 percent evaluation was warranted for severe pansinusitis 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  Finally, a 50 percent evaluation was warranted 
following radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  

Effective October 7, 1996, the rating criteria for chronic 
pansinusitis were changed. Under the new criteria, a 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A note to 
Diagnostic Code 6514 indicates that an incapacitating episode 
of sinusitis means one that requires bed rest and treatment 
by a physician.

At a personal hearing in April 1997, the veteran testified 
that he had on-going headaches in the right upper sinuses.  
He reported a past history of surgery on his sinuses and 
polyps.  He indicated that after his last surgery, he had had 
more problems with breathing and a build up of crustacean but 
no pain.  Medications included over-the-counter Vancenase or 
Ceclomethasone, and Gulifenesin.  

In the most recent VA nose and sinus examination report dated 
in February 1998, the veteran reported recurrent nasal 
congestion, postnasal drip, fits of sneezing, and purulent 
rhinorrhea.  He indicated that he had had a left myringotomy 
at one time without further sequela, right frontal headaches 
since 1990, and intranasal surgery on the right due to 
polyps.  In 1993, he underwent a left intranasal surgery for 
a sinus infection and remarked that his left side obstructed 
more than previously.  

Physical examination of the ears revealed normal ear canals, 
tympanic membranes, middle ears, and mastoids.  There was no 
active ear disease present.  Oral cavity was normal with 
atrophic tonsils.  Examination of the nose revealed no 
deformity externally.  The right and left nasal cavities were 
aligned with normal mucosa.  The septum was straight, midline 
intact, and nonobstructive.  The nasal floor was normal.  
Inferior meatus and inferior turbinates were normal.  On the 
right, there was evidence of an ethmoidectomy with scarring 
of the middle turbinate, which is still intact and a deep, 
clean ethmoid cavity without granulations or purulent crust.  
The middle turbinate was mildly scarred and thin, otherwise 
normal.  The left side of the nose was within normal limits.  
The sphenoethmoidal recesses and olfactory areas were normal.  
The paranasal sinus X-rays reportedly showed fibrosis of the 
mucosa in both maxillary sinuses and the sinuses were 
otherwise normal.  The final diagnosis was history of 
recurrent maxillary and ethmoid sinusitis, status-post 
endoscopic sinus surgery bilaterally with no visible active 
disease, and allergic rhinitis.

Review of the evidence of record reveals that the veteran had 
never received any prolonged antibiotic treatment and that he 
had not suffered from incapacitating episodes of sinusitis 
requiring bed rest and physician treatment for many years.  
Further, while the veteran testified concerning crustacean 
and headaches, outpatient treatment records are negative for 
complaints related to the sinuses for several years.  In an 
October 1994 outpatient treatment note, his sinus disease was 
noted to be under control and the drainage from the nose was 
clear.  In addition, the most recent VA examination revealed 
normal mucosa in the nasal cavities and no granulation or 
purulent crust in the ethmoid cavity.  As the medical 
evidence of record reflects only infrequent treatment of the 
veteran for his sinus disability and not complaints of 
headaches or crusting, of which he only complained in his 
April 1997 hearing testimony, the Board concludes that the 
evidence of record does not support a finding of moderate 
impairment as required for a 30 percent rating under the old 
rating criteria. 

As to the new criteria, there is no evidence that the veteran 
has ever required or received prolonged antibiotic treatment. 
The most recent medical records reflect no treatment for 
sinusitis, although he has described episodes of purulent 
discharge or crusting.  Furthermore, the February 1998 X-ray 
report revealed that the paranasal sinus was well aerated 
without any evidence of mucoperiosteal wall abnormality, and 
the February 1998 VA examination did not indicate any 
tenderness of the paranasal sinuses or other abnormal 
findings. Therefore, evaluation under the new criteria for 
incapacitating or non-incapacitating episodes of sinusitis 
would not result in an increased rating in the instant case.

In light of the February 1998 VA examination diagnosis of 
allergic rhinitis, the Board has also considered the 
regulatory provisions relating to rhinitis.  Effective 
October 7, 1996, allergic or vasomotor rhinitis warranted a 
10 percent rating when there were no polyps but with greater 
than 50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side. A 30 percent rating was 
warranted when there were nasal polyps.  The medical evidence 
of record does not show that the veteran has a 50 percent 
obstruction on both sides or a complete obstruction on one 
side, or that polyps are present.  As noted above, there is 
no current evidence of nasal polyps and the most recent X-ray 
showed that the sinuses were well aerated.  Therefore, an 
increased evaluation would not be warranted under the 
provisions of DC 6522.

VI.  Entitlement to an Increased Evaluation for 
Psychophysiological Gastrointestinal Reaction

In November 1996, the VA criteria for evaluating psychiatric 
pathology was amended effective November 7, 1996.  See 
38 C.F.R. §§ 4.125-4.130 (1998).  The veteran's original 
diagnostic code, DC 9502 for psychological factors affecting 
gastrointestinal condition, was eliminated and all codes were 
conformed to a single set of rating criteria, regardless of 
the diagnosis.  See 38 C.F.R. § 4.130 (1998).  Further, 
§ 4.126 was substantially modified to provide that when a 
single disability was diagnosed both as a physical condition 
and as a mental disorder, it should be evaluated using a 
diagnostic code which represented the dominant (more 
disabling) aspect of the condition.  See 38 C.F.R. § 4.126(d) 
(1998).  Thus, the Board will consider both the 
gastrointestinal component of the veteran's service-connected 
disability as well as the neuropsychiatric component.  The RO 
has currently rated the veteran's psychophysiological 
gastrointestinal reaction under DCs 9502-9424.  Since DC 9502 
no longer exists in the current regulations, the Board will 
consider only DC 9424, conversion disorder, for the time 
period for which it is effective.

The timing of this change in the regulations requires the 
Board to first consider whether the amended regulation is 
more favorable to the veteran than the prior regulation, and, 
if so, the Board must apply the more favorable regulation.  
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the Board finds that there is no basis 
upon which to conclude that the earlier version of the 
pertinent regulations is more or less favorable to the 
veteran, if indeed the differences between the two versions 
are substantive when applied to the veteran's individual 
case.  Accordingly, the Board will adjudicate the veteran's 
claim pursuant to the regulations in effect during the 
relevant time. 

The pre-change or "old" criteria are utilized for ratings 
prior to the effective date of the change.  Those criteria 
provided that psychological factors affecting 
gastrointestinal condition were to be rated under the general 
rating formula for psychoneurosis.  That is to say, a 30 
percent evaluation was warranted with definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people, and the psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was assigned 
where the symptoms were less than those for a 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
38 C.F.R. § 4.132, DC 9502 (1996).

Under the regulations currently in effect and considered by 
the RO, a 10 percent evaluation may be assigned with 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or with symptoms controlled by continuous medication.  
The next highest rating, a 30 percent evaluation, will be 
assigned for mood disorders with occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent evaluation will be assigned for a psychiatric 
disorder which produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Finally, a 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  

At the April 1997 personal hearing, the veteran testified 
that he was doing pretty well with his nervous stomach.  
Medications included over-the-counter Gelusil or Maalox, 
which he took if he got nervous and his stomach started 
acting up.  He was told that he had something in his stomach 
on X-ray but the doctor never said anything more about it.

In the most recent VA mental disorder examination report 
dated in March 1998, the veteran related a history of 
neurotic stomach disorder, which the examiner noted was now 
generally diagnosed as a conversion disorder or somatic 
disorder.  The veteran was neatly groomed and dressed.  He 
adopted a hearty tone and talked in a loud voice.  He related 
that he had been a veteran service officer for 17 years and 
held many positions in the Navy.  The examiner reported that 
the veteran laughed almost every minute even though there was 
not necessarily anything being talked about that was humorous 
and it was the examiner's opinion that it was an unconscious 
effort to hide depression.  The veteran was also rather 
definitely antagonistic and on the defensive and told the 
examiner that an orthopedist who had recently examined him 
told him that he was an harassable old character, and the 
veteran laughed about it.  

The veteran had difficulty describing himself as cheerful but 
said that he was.  He denied crying spells but admitted to 
low energy, and problems with comprehension and 
concentration.  His sleep was poor and he took two naps per 
day for a total of about one-hour.  His appetite was fair and 
he made an effort to keep his weight stable.  He and his wife 
were separated and he was angry at her for some things she 
said to her lawyer, which the veteran claimed were untrue.  
Suicidal thought came infrequently and without a plan.  With 
an effort at humor, the veteran stated that if he could find 
someone like Dr. Kevorkian, he would do it right away.  His 
one close friend was his son and he otherwise had no social 
activity and did not want any.  He used to be a ham radio 
operator but had lost interest.  He worked crossword puzzles 
and said he would have suicidal thoughts every minute if he 
did not keep busy.  He denied any psychotic indices and no 
significant symptoms.  The final diagnoses included dysthymic 
disorder and neurotic stomach disorder.

In this case, the Board must consider both the 
neuropsychiatric component of the veteran's service-connected 
disability, as well as the gastrointestinal component.  In 
addition, the Board will consider both the old and the new 
psychiatric rating criteria for the periods for which they 
were effective.  Considering the factors as enumerated in the 
applicable rating criteria, which is the most probative 
evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a greater than 10 percent 
rating for psychophysiological gastrointestinal reaction is 
warranted.  

Turning first to the psychiatric component, which appears to 
be the dominant aspect of the disability, the Board finds 
that no greater than a 10 percent evaluation is warranted 
under the "old" criteria.  Specifically, a 10 percent 
evaluation would be warranted with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent evaluation would have been 
warranted for definite impairment in the ability to establish 
or maintain effective and wholesome relationships.  
Significantly, it does not appear that the veteran had had 
any psychiatric treatment and was on no psychiatric 
medications.  This is further supported by outpatient 
treatment records showing no treatment for any psychiatric 
disability.  The Board notes that the veteran was unemployed 
at the time of the VA examination; however, there is no 
evidence that his employment status was related to the 
neuropsychiatric component of his service-connected 
disability.  Further, he had a strong relationship with his 
son and did not participate in social activities by choice.  
Thus, there is no basis under the regulations to conclude 
that a higher than 10 percent rating for a neuropsychiatric 
component to his service-connected disability was warranted.

Similarly, the Board finds that no greater than a 10 percent 
evaluation is warranted under the "new" criteria for the 
period for which they are effective.  Specifically, a 10 
percent evaluation under the current regulations anticipate 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency, or symptoms 
controlled by continuous medication.  A 30 percent evaluation 
is available with occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss.  

The evidence as outlined above does not indicate that the 
neuropsychiatric component of the veteran's service-connected 
disability is more than mildly impairing.  Specifically, the 
most recent VA examination report revealed that he was not on 
any psychiatric medications.  Further, he related episodes of 
low energy, poor sleep, and concentration difficulties but 
these did not appear to affect his social life or work 
efficiency.  The Board also notes that the veteran has 
multiple physical disabilities, which appear to be the 
primary reason for not working, and his lack of social 
interaction appears to be by choice.  According, the Board 
finds that an evaluation of 10 percent, but no more, for the 
neuropsychiatric component of the veteran's service-connected 
disability is supported by the record.  

Finally, the Board finds that there is no basis on which to 
grant a higher than 10 percent evaluation for the 
gastrointestinal component of the veteran's service-connected 
disability.  First, by his own testimony, he related that he 
was doing pretty well with his nervous stomach.  He used 
over-the-counter Maalox or Gelusil if he felt that his 
stomach was acting up.  Outpatient treatment records show no 
reported gastrointestinal problems.  Accordingly, the 
evidence of record establishes that his clinical disability 
does not approximate the criteria for a higher evaluation 
under any of the gastrointestinal codes.  Specifically, under 
DC 7305 (ulcer, duodenal), a 20 percent evaluation requires a 
finding of recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration or continuous 
moderate manifestations.  A 20 percent evaluation under DC 
7306 (ulcer, marginal - gastrojejunal) requires moderate 
ulcers with episodes of recurring symptoms several times a 
year.  By his own account, the veteran reported that his 
symptoms are managed with over-the-counter drugs and are not 
continuous.  Further, outpatient treatment records associated 
with the file are negative for regular treatment for 
gastrointestinal complaints.  There is no evidence of 
hematemesis, melena, anemia, malnutrition, or pain.  Finally, 
DC 7307 (gastritis, hypertrophic) is not for application 
because there is no evidence of gastritis confirmed by 
gastroscope.  As such, the Board must conclude that there is 
no basis for a higher rating for the gastrointestinal 
component of the veteran's service-connected disability.


ORDER

Entitlement to an increased evaluation for bursitis of the 
right shoulder, currently evaluated at 10 percent disabling 
is denied.

Entitlement to an increased evaluation for arthritis of the 
cervical spine, currently evaluated at 20 percent disabling 
is denied.

Entitlement to an increased evaluation for arthritis of the 
lumbar spine, currently evaluated at 20 percent disabling is 
denied.

Entitlement to an increased evaluation for tinea pedis, 
currently evaluated at 10 percent disabling is denied.

Entitlement to an increased (compensable) evaluation for 
pansinusitis is denied.

Entitlement to an increased evaluation for 
psychophysiological gastrointestinal reaction, manifested by 
indigestion, epigastrium cramping, and irritability, 
currently evaluated at 10 percent disabling, is denied.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. § 3.159 (1998).  

Under the appropriate regulations, an appeal consists of a 
timely filed Notice of Disagreement in writing and, after a 
Statement of the Case has been furnished, a timely 
Substantive Appeal.  38 C.F.R. § 20.200 (1998).  A 
Substantive Appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  If a 
Statement of the Case addresses several issues, the appeal 
must either indicate that it is being perfected as to all 
issues or must specifically identify the issues appealed.  
38 C.F.R. § 20.202 (1998).  Additionally, a veteran may 
request an extension of the 60-day period for filing a 
Substantive Appeal for good cause.  The request for such an 
extension should be in writing and must be made prior to the 
expiration of the time limit for filing the Substantive 
Appeal. 38 C.F.R. §§ 20.202, 20.303 (1998).

In this case, the RO denied entitlement to an increased 
rating for hemorrhoids, arthritis of the metatarsophalangeal 
joints of both feet, and individual unemployability.  The 
hemorrhoid issue was denied in September 1996.  The remaining 
issues were denied in January 1997.  The notice of 
disagreement was entered at the April 1997 hearing.  It 
appears that the RO issued a Statement of the Case on all 
three issues, among other things, in June 1998.  Accordingly, 
the veteran had sixty days from the mailing of the Statement 
of the Case or the remainder of the one year period from the 
mailing of the rating decision, which ever was later, in 
which to file a Substantive Appeal.  38 C.F.R. § 20.302 
(1998).  However, it appears to the Board that the veteran 
failed to timely file a Substantive Appeals as to these 
issues.  

Nonetheless, as the issue of timeliness is itself an 
appealable issue and was not addressed by the RO, the Board 
finds that the issue of timeliness of the Substantive Appeal 
on these issues should be remanded for consideration and the 
veteran should be accorded an opportunity to respond thereto.  
See Marsh v. West, 11 Vet. App. 468 (1998).

In view of the foregoing, this case is REMANDED for the 
following action:

The RO should readjudicate the issues of 
entitlement to an increased rating for 
hemorrhoids, arthritis of the 
metatarsophalangeal joints of both feet, 
and entitlement to a total disability 
rating based on individual 
unemployability due to service-connected 
disabilities, to include whether 
Substantive Appeals were timely filed.  
The veteran and his representative should 
be provided with a statement of the case 
and afforded a reasonable opportunity to 
respond thereto, if appropriate.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in these claims.  No action is required 
of the veteran until he is notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 28 -


